Exhibit 10.13
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of July 1, 2010 (the
“Effective Date”), is entered into by and between Kevin Keyes (the “Executive”)
and Annaly Capital Management, Inc., a Maryland corporation (the “Company”).
 
WHEREAS, the Company desires to establish its right to the continued services of
the Executive upon the Effective Date, in the capacity described below, on the
terms and conditions and subject to the rights of termination hereinafter set
forth, and the Executive is willing to accept such employment on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Executive and the Company have agreed and do hereby agree as follows:
 
1.             Definitions.  Capitalized terms used in this Agreement shall have
the respective meanings assigned to them below:
 
1.1           “Book Value” of the Company shall be equal to the aggregate
amounts reported as Stockholders Equity on the Company’s balance sheet as of the
end of each fiscal year determined in accordance with generally accepted
accounting principles (GAAP) but without taking into account any valuation
reserves (i.e., changes in the value of the Company’s portfolio of investments
as a result of mark-to-market valuation changes, referred to in the financial
statements as “Accumulated Other Comprehensive Gain or Loss”).
 
1.2           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
1.3           “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of the Company.
 
1.4           “Good Reason” shall mean the occurrence of one or more of the
following without the Executive’s written consent: (i) a material breach of this
Agreement by the Company, or (ii) a materially significant change in the
Executive’s duties, authorities or responsibilities, or (iii) the relocation of
the Executive’s principal place of employment more than 60 miles from New York,
New York, or (iv) the failure of the Company to obtain the assumption in writing
of its obligations to perform this Agreement by any successor to all or
substantially all of the assets or business of the Company within fifteen (15)
days upon a merger, consolidation, sale or similar transaction, provided however
that none of the events specified in (i), (ii) or (iii) shall constitute Good
Reason unless the Executive shall have notified the Company in writing
describing the events which constitute Good Reason and the Company shall have
failed to cure such event within a reasonable period, not to exceed thirty (30)
days, after the Company’s actual receipt of such written notice.
 
2.             Employment as Managing Director of the Company.  The Company
hereby employs and engages the Executive as Managing Director of the Company,
and the Executive does hereby accept and agree to such employment and
engagement.  The Executive’s duties as Managing Director shall be such duties
typically required of a managing director, and as shall from time to time be
agreed upon by the Executive and the Board of Directors of the Company.  The
Executive shall report solely and directly to the Company’s Chief Operating
Officer.  The Executive’s services shall be performed in the Company’s offices
in New York, New York or such other location as the Company and Executive shall
agree.  Except for periods of Disability (as defined below), during the Term,
the Executive shall devote substantially all of his business time, attention and
energies to the performance of his duties under this Agreement; provided,
however, that the Executive shall be allowed, to the extent such activities do
not substantially interfere with the performance by the Executive of his duties
and responsibilities hereunder, (a) to manage the Executive’s personal,
financial and legal affairs, and (b) serve on civic or charitable boards or
committees.  Furthermore, the Executive shall exercise due diligence and care in
the performance of his duties to the Company under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Term of Agreement.
 
(a)           Effective Date.  The term (“Term”) of this Agreement shall
commence as of the Effective Date and shall continue through the first
anniversary of the Effective Date.  From and after such first anniversary and
upon each anniversary thereafter, the Term of the Agreement shall automatically
be extended for successive one-year periods unless, not later than three months
prior to such first anniversary or any subsequent anniversary, as applicable,
either party shall have given written notice to the other that it does not wish
to extend the Term of the Agreement.
 
4.             Compensation.
 
(a)           Base Salary.  The Company shall pay the Executive, and the
Executive agrees to accept from the Company, in payment for his services to the
Company, a base salary equal to a per annum amount of $750,000 (“Base Salary”),
payable in equal biweekly installments or at such other time or times as the
Executive and the Company shall agree.  The Base Salary can be increased (but
not decreased) at any time by the Compensation Committee or the Board of
Directors of the Company, as the case may be.  The Executive’s salary as
increased shall be deemed to be the Base Salary for all purposes under this
Agreement.
 
(b)           Performance Bonus.  With respect to each fiscal year, the
Executive shall be eligible to receive an amount equal to the sum of: (A) the
excess, if any, of (i) 0.040% of the Book Value of the Company for such fiscal
year over (ii) the Executive’s Base Salary as of the last day of such fiscal
year; provided, however, that the Compensation Committee must approve such
amount, plus (B) additional amounts as may be recommended by management and
approved by the Compensation Committee (such sum  being the “Performance
Bonus”).  Notwithstanding the foregoing, for the fiscal year ending December 31,
2010, the parties agree that the Performance Bonus that the Executive shall be
eligible to receive shall be (x) a pro rata amount of the Performance Bonus, as
calculated by the Company, based on the period from the Effective Date through
December 31, 2010 plus (y) any other additional bonus amount as may be approved
by the Compensation Committee.
 
(c)           Annual Review.  The Board of Directors shall, at least annually,
review the Executive’s entire compensation package to determine if it should be
increased (but not decreased) in order for it to continue to meet the Company’s
compensation objectives.
 
5.             Fringe Benefits.  The Executive shall be entitled to participate
in any benefit programs adopted from time to time by the Company for the benefit
of its senior executive employees, and the Executive shall be entitled to
receive such other fringe benefits as may be granted to his from time to time by
the Compensation Committee or the Board of Directors of the Company, as the case
may be.
 
(a)           Benefit Plans.  The Executive shall be entitled to participate in
any benefit plans relating to stock options, stock purchases, awards, pension,
thrift, profit sharing, life insurance, medical coverage, education, or other
retirement or employee benefits available to other senior executive employees of
the Company, subject to any restrictions (including waiting periods) specified
in such plans.
 
(b)           Vacation.  The Executive shall be entitled to such number of weeks
of paid vacation per calendar year as determined by the Board of Directors of
the Company after review of industry standards, but shall in no event be
entitled to fewer than four weeks of paid vacation per calendar year.
 
6.             Business Expenses.  The Company shall reimburse the Executive for
any and all necessary, customary and usual expenses, properly receipted in
accordance with Company policies, incurred by Executive on behalf of the
Company.
 
7.             Termination of Executive’s Employment.
 
(a)           Death.  If the Executive dies while employed by the Company, his
employment shall immediately terminate.  The Company’s obligation to pay the
Executive’s Base Salary shall cease as of the date of Executive’s death, except
that any earned, but unpaid Base Salary and Performance Bonus shall be paid to
the Executive’s beneficiaries as soon as practicable after his death.  In
addition, the Executive’s beneficiaries shall receive the pro rata portion of
the Performance Bonus for the year of the Executive’s death, which shall be
equal to the Performance Bonus (as determined at the end of the year of the
Executive’s death) multiplied by a ratio equal to (A) the number of days the
Executive was employed in the year of his death, divided by (B) 365.   The
Performance Bonus shall be paid to the Executive’s beneficiaries at the same
time and in the same manner as such Performance Bonus would have been paid to
the Executive had the Executive not died or been terminated.  Thereafter,
Executive’s beneficiaries or his estate shall receive benefits in accordance
with the Company’s retirement, insurance and other applicable programs and plans
then in effect.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           Disability.  If, as a result of the Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of his duties with the Company for six (6) consecutive
months, and, within thirty (30) days after written notice is provided to him by
the Company, the Executive shall not have returned to the full-time performance
of his duties, the Executive’s employment under this Agreement may be terminated
by the Company for Disability.  With respect to the period during which begins
when the Executive is first absent from the full-time performance of his duties
with the Company due to Disability and ends upon the later of (i) the date he is
terminated from employment in accordance with the foregoing sentence, or, (ii)
the date he begins receiving long-term disability payments under the Company’s
long term disability plan for senior executives (“Salary Continuation Period”),
the Company shall continue to pay the Executive his Base Salary at the rate in
effect at the commencement of such period of Disability.  In addition, the
Executive shall receive the pro rata portion of the Performance Bonus for the
year of the Executive’s termination due to Disability, which shall be equal to
the Performance Bonus (as determined at the end of the year in which the
Executive is terminated by reason of Disability) multiplied by a ratio equal to
(A) the number of days the Executive was employed in the year of his termination
for Disability, divided by (B) 365.   The Performance Bonus shall be paid to the
Executive at the same time and in the same manner as such Performance Bonus
would have been paid had the Executive not been terminated by reason of
Disability.  Upon the end of the Salary Continuation Period, the Executive’s
benefits shall be determined under the Company’s retirement, insurance and other
compensation programs then in effect in accordance with the terms of such
programs
 
(c)           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment under this Agreement for “Cause,” at any time prior
to expiration of the Term of the Agreement, only in the event of (i)  the
Executive’s failure to substantially perform the duties described in this
Agreement, (ii) acts or omissions constituting recklessness or willful
misconduct on the part of the Executive in respect of his fiduciary obligations
to the Company which is materially and demonstrably injurious to the Company, or
(iii) the Executive’s conviction for fraud, misappropriation or embezzlement in
connection with the assets of the Company.  In the case of clause (i) only, it
shall also be a condition precedent to the Company’s right to terminate the
Executive’s employment for Cause that (1) the Company shall first have given the
Executive written notice stating with specificity the reason for the termination
(“breach”) at least 60 days before the meeting of the Board of Directors called
to make such determination and the Executive and his counsel are given the
opportunity to answer such grounds for termination in person, at a hearing or in
writing delivered to the Chairman of the Board, in the Executive’s discretion,
before a vote by the Board of Directors on the existence of Cause; and (2) if
such breach is susceptible to cure or remedy, a period of 60 days from and after
the giving of the notice described in (1) shall have elapsed without the
Executive having effectively cured or remedied such breach during such 30-day
period, unless such breach cannot be cured or remedied within 60 days, in which
case the period for remedy or cure shall be extended for a reasonable time (not
to exceed an additional 30 days), provided the Executive has made and continues
to make a diligent effort to effect such remedy or cure.  In the case of clause
(iii) above, the Executive’s employment under this Agreement may be terminated
immediately without any advance written notice.  Upon a determination that
grounds exist for a termination for Cause by the Board of Directors and that the
breach cannot be cured, or immediately in the case of clause (iii) above, the
Company’s obligation to pay the Executive’s Base Salary, any Performance Bonus
and benefits shall immediately cease, except to the extent any Base Salary or
Performance Bonus has been earned but has not yet been paid.
 
7.2           Termination by the Executive.  The Executive may at any time
during the Term of this Agreement terminate his employment hereunder for any
reason or no reason by giving the Company notice in writing not less 90 days in
advance of such termination.  The Executive shall have no further obligations to
the Company after the effective date of his termination, as set forth in the
notice.  In the event of a termination by the Executive under this Section, the
Company will pay only the portion of Base Salary or previously awarded
Performance Bonus unpaid as of the termination date.  Benefits which have
accrued and/or vested on the termination date will continue in effect according
to their terms, but no additional accrual or vesting will take
place.  Notwithstanding the foregoing, if the Executive terminates his
employment for Good Reason, the notice period provided in Section 7.2 above
shall not apply and the Executive will be entitled to the severance detailed in
Section 8.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
8.             Compensation Upon Termination by the Company Other Than for Cause
or Upon Termination by the Executive for Good Reason.  If the Executive’s
employment shall be terminated by the Company other than for Cause or by the
Executive for Good Reason, the Executive shall be entitled to the following
benefits:
 
(a)           Payment of Unpaid Base Salary.  The Company shall immediately pay
the Executive any portion of the Executive’s Base Salary or previously awarded
Performance Bonus not paid prior to the termination date.
 
(b)           Severance Payment.  The Company shall pay the Executive an amount
(the “Severance Amount”) equal to three (3) times the greater of (i) the
Executive’s combined Base Salary and actual Performance Bonus for the preceding
fiscal year or (ii) the average for the three preceding years of the Executive’s
combined actual Base Salary and Performance Bonus.  Fifty percent of the
Severance Amount shall be paid within five (5) days after the date the Executive
terminates for Good Reason or is terminated by the Company for any reason other
than Cause, and the remaining 50% of the Severance Amount shall be paid in three
equal monthly installments beginning on the first business day of the month
following the month of such termination.
 
(c)           Immediate Vesting of Stock Options.  The Company shall take all
appropriate action to ensure that all stock options on the Company’s stock owned
by the Executive as of his termination date, and which have not been exercised
prior to the termination date become immediately exercisable by the Executive,
whether or not the right to exercise such stock options would otherwise then be
vested in the Executive, provided, however, an option that is an incentive stock
option within the meaning of Code Section 422(b) (“ISO”) shall not be
exercisable for the first time in a calendar year to the extent that the
aggregate fair market value of stock (as determined under Code Section
422(b)(3)) with respect to which ISO’s are exercisable by the Executive during
such calendar year exceeds $100,000.  The provisions of this Section 7(c) shall
constitute an amendment to any existing stock option agreements (including award
certificates) of the Company as of the termination date.
 
(d)           Maximization of Payment in the Event of a Change in Control.   The
Company shall make the payments and provide the benefits to be paid and provided
under this Agreement; provided, however, that if all or any portion of the
payments and benefits provided under this Agreement, either alone or together
with other payments and benefits which the Executive receives or is then
entitled to receive from the Company or otherwise, would constitute a “parachute
payment” within the meaning of Section 280G of the Code (or a similar or
successor provision), the Company shall reduce such payments hereunder and such
other payments to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code (or a similar or
successor provision); but only if, by reason of such reduction, the net
after-tax benefit to the Executive shall exceed the net after-tax benefit if
such reduction were not made.  The payments or benefits shall be reduced in the
manner and order determined by the Executive, subject to the consent of the
Company, which consent shall not be unreasonably withheld.  The determination of
whether the payments shall be reduced as provided in this Section 8(d) and the
amount of such reduction shall be made at the Company’s expense by a public
accounting firm retained by the Company at the time the calculation is to be
performed, or one selected by the Company from among the four (4) largest public
accounting firms in the United States (the “Accounting Firm”).  The Accounting
Firm shall provide its determination, together with detailed supporting
calculations and documentation to the Company and the Executive within twenty
(20) business days of the payment of the initial installment of the Severance
Amount.  The Executive may review these calculations for a period of twenty days
and may retain another accounting firm (at his own expense) for such review and
submit objections during such twenty-day review period.
 
(e)           No Other Entitlement to Benefits Under Agreement.  Except as set
forth in Section 7 or Section 8 of this Agreement, following a termination
governed by Section 7 or Section 8, the Executive shall not be entitled to any
other compensation or benefits, except as may be separately negotiated by the
parties and approved by the Board of Directors of the Company in writing in
conjunction with the termination of Executive's employment.
 
9.             Noncompetition Provisions.
 
(a)           Noncompetition.  The Executive agrees that during the Term of
employment under this Agreement prior to any termination of his employment
hereunder and, in the event of termination of the Executive’s employment by the
Company for Cause or voluntary termination of employment by the Executive (other
than for Good Reason), for a period of one year following such termination, the
Executive will not, directly or indirectly, without the prior written consent of
the Company, manage, operate, join, control, participate in, or be connected as
a stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System), partner, or other equity holder
with, or as an officer, director or employee of, any private or public
investment firm, broker dealer or real estate investment trust whose business
strategy is based on or who engages in the trading, sales or management of
mortgage-backed securities (the “Business”) in any geographical region in which
the Company engages in the Business (a “Competitor”).  It is further expressly
agreed that the Company will or would suffer irreparable injury of the Company
in violation of the preceding sentence of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Company or any subsidiary or affiliate of the Company,
in the areas of business set forth above, in violation of this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           Right to Company Materials.  The Executive agrees that all styles,
designs, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Materials”) used, prepared, or made available to the
Executive in connection with his employment by the Company shall be and shall
remain the property of the Company.  Upon the termination of employment or the
expiration of the Term of employment under this Agreement, all Company Materials
shall be returned immediately to the Company, and the Executive shall not make
or retain any copies thereof.
 
(c)           Soliciting Executives.  The Executive promises and agrees that he
will not directly or indirectly solicit any of the Company Executives to work
for any Competitor during the one-year period following his termination of
employment unless such termination is by the Company for reasons other than
Cause or by the Executive for Good Reason.
 
(d)           Corporate Opportunities.  The Executive agrees, in accordance with
Maryland law, to first offer to the Company corporate opportunities learned of
solely as a result of his service as an officer of the Company.
 
10.           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of a fax to the respective persons named below:
 
If to the Company:
Michael A. J. Farrell
Chairman and Chief Executive Officer
Annaly Capital Management, Inc.
1211 Avenue of the Americas
Suite 2902
New York, NY 10036
Phone: (212) 696-0100
Fax:  (212) 696-9809
   
If to the Executive:
Kevin Keyes
320 N. Murray Avenue
Ridgewood, NJ 07450
 

 
Either party may change such party’s address for notices by notice duly given
pursuant hereto.


11.           Attorneys’ Fees.  In the event judicial determination or
arbitration (as provided in Section 22) is necessary for any dispute arising as
to the parties’ rights and obligations hereunder, the Company shall pay to the
Executive his costs incurred (including attorney’s fees) in deciding such
dispute provided that he has substantially prevailed.
 
12.           No Mitigation or Offset.  The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.  The Company shall not be entitled to set off
against the amounts payable to the Executive under this Agreement any amounts
earned by the Executive in other employment after termination of employment with
the Company, or any amounts which might have been earned by the Executive in
other employment had such other employment been sought.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
13.           Termination of Prior Agreements.  This Agreement terminates and
supersedes any and all prior agreements and understandings between the parties
with respect to employment or with respect to the compensation of the Executive
by the Company.
 
14.           Assignment; Successors.  This Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder;
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.
 
15.           Governing Law.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the State of New York.
 
16.           Entire Agreement; Headings.  This Agreement embodies the entire
agreement of the parties respecting the matters within its scope and may be
modified only in writing.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
17.           Waiver; Modification.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.
 
18.           Severability.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and
effect.  Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
 
19.           Indemnification; Directors and Officers Insurance.  The Company
shall indemnify and hold Executive harmless to the maximum extent permitted by
Section 2-418 of the Maryland General Corporations Law or its successor
statute.  During the Term and for six years following the date of the
Executive’s termination as an officer of the Company, the Company (or any
successor thereto) shall provide comprehensive coverage under the Company’s
officers and directors insurance policy (or policies) on substantially the same
terms and levels that it provides to its senior executive officers, at the
Company’s sole cost.
 
20.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
21.           Successor Sections.  References herein to sections, rules or
regulations of the Code or other applicable law shall be deemed to include any
successor sections, rules or regulations.
 
22.           Arbitration.  Any dispute, claim or controversy arising out of or
in relation to this Agreement, which the Executive and the Company are unable to
resolve shall be determined by the decision of a board of arbitration consisting
of three (3) members (the “Board of Arbitration”) selected by the American
Arbitration Association upon application made to it for such purpose by either
the Company or the Executive.  The arbitration proceedings shall take place in
New York, New York or such other place as shall be agreed to by the
parties.  The Board of Arbitration shall reach and render a decision in
writing.  In connection with rendering its decision, the Board of Arbitration
shall adopt and follow such rules and procedures as a majority of the members of
the Board of Arbitration deems necessary or appropriate.  Any award shall be
rendered on the basis of the substantive law governing this Agreement and shall
be concurred in by a majority of the arbitrators.  To the extent practical,
decisions of the arbitrators shall be rendered no more than thirty (30) calendar
days following commencement of the arbitration proceedings with respect thereto.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Any decision made by the Board of Arbitration (either prior to or after the
expiration of such thirty (30) calendar day period) shall be final, binding and
conclusive on the Executive and the Company and entitled to be enforced to the
fullest extent permitted by law and entered in any court of competent
jurisdiction.  The Company shall bear all of the costs of arbitration, except
for the attorneys’ fees incurred by the Executive, which fees shall be subject
to Section 11 hereof.
 
[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the date first above written.
 

 
ANNALY CAPITAL MANAGEMENT, INC.
         
By:   /s/ Michael A.J. Farrell          
 
           Michael A.J. Farrell
                 
By:    /s/ Kevin Keyes          
 
         Kevin Keyes

 
 
- 8 -